Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoehne (US 11,024,116).

Claim 1: Hoehne teaches a system for monitoring and controlling one or more gaming devices on a gaming floor, the system comprising: 
one or more gaming devices positioned on the gaming floor, wherein the gaming devices are interconnected by a network(Hoehne Figures 1, 4; Col 3:7-35); and 
a gaming device controller, including one or more data processors, memory and a data communication device, the gaming device controller being interconnected with the one or more gaming devices and a data storage device by the network(Hoehne Figures 1, 3;), the data storage device storing a map of Hoehne Figures 1, 3; Col 5:47-6:4), 
wherein the gaming device controller is configured to detect data transmissions generated by the one or more gaming devices, the transmissions being indicative of a game session activity, a pre-game session activity, a game session available state, a game session active state and a game session deactivation state(- monitored play, cleaning state, start/cessation of play, active/deactivation machine state- Hoehne Figures 4, 5A-5B; Col 5:31-46; 6:46-7:37), 
wherein the gaming device controller is configured to alternate the state of the one or more gaming devices at least between the game session available state and the game session deactivation state (Hoehne Figures 4, 5A-5B; Col 5:31-46, 6:5-29; 6:46-7:37), 
wherein the game session available state enables a user-initiated activation of a game session on the one or more gaming devices and the game session deactivation state disables the one or more gaming devices for the user-initiated activation of a game session (Hoehne Figures 4, 5A-5B; Col 5:31-46, 6:5-29; 6:46-7:37), and 
wherein responsive to the gaming device controller detecting the pre-game session activity on a selected gaming device of the one or more gaming devices in the game session available state, the gaming device controller enabling the selected gaming device for a game session responsive to a Hoehne Figures 4, 5A-5B; Col 5:24-6:4) and determining an alternative gaming device, the alternative gaming device being the one or more gaming devices on the gaming floor in the game session available state having the same game identification as the one or more unselected gaming devices(-As modified below- Hoehne Figure 4; Col 1:40-50, 4:5-28 6:29-45).
Hoehne teaches the invention including that particular game types are presented on gaming devices and providing the players with displayed instructions directing players to gaming devices based on the identification of gaming devices as being unselected and available for play (Hoehne Figure 4; Col 1:40-50, 4:5-28 6:29-45).  While the prior art of Hoehne does not explicitly state that the unselected and available gaming devices of Hoehne are designated as “alternative gaming devce” includes gaming devices with the same game identification as the unselected gaming device it would have been obvious to one of ordinary skill in the art before the earliest effective fling date of the claimed invention to have included this indication of game identification with the available gaming devices of Hoehne in order to provide the expected and predictable result of efficiently directing players to the available game types they desire to play and therewith avoiding players excessively moving about the gaming floor in Hoehne Abstract)

Claim 2: Hoehne teaches the system of claim 1, wherein the preset criteria is satisfied responsive to the one or more unselected gaming devices being in the game session available state or the game session deactivation state(Hoehne Figures 4, 5A-5B; Col 5:24-6:4).  

Claim 3: Hoehne teaches the system of claim 1, wherein the preset criteria comprises a geographical range of the one or more unselected gaming devices relative to the geographical location of the selected gaming device being in the game session available state or the game session deactivation state, wherein the gaming device controller alternates the state of only the one or more unselected gaming devices within the geographical range to the game session deactivation state responsive to the preset criteria being satisfied(Hoehne Figures 4, 5A-5B; Col 5:47-6:28).  

Claim 4: Hoehne teaches the system of claim 3, wherein responsive to the preset criteria being satisfied, the gaming device controller actuates a visual indication of the game session deactivation state on a display device associated with the one or more unselected gaming devices within the geographical range(Hoehne Figures 4, 5A-5B; Col 6:5-28).  
5: Hoehne teaches system of claim 4, wherein the gaming device controller determines a position on the gaming floor of the alternative gaming device based on the map (-implicit to being able to direct patrons to EGM locations as disclosed- Hoehne Figure 4; Col 6:35-45).  

Claim 6: Hoehne teaches the system of claim 5, wherein the gaming device controller actuates a visual indication of the position on the gaming floor of the alternative gaming device on a display device associated with the one or more unselected gaming devices within the geographical range (Hoehne Figures 4, 5A-5B; Col 1:40-50, 6:29-45).  

Claim 7: Hoehne teaches the system of claim 1, wherein the gaming device controller is further configured to alternate the state of the selected gaming device to the game session deactivation state responsive to the gaming device controller detecting the cessation of game session activity on the selected gaming device(Hoehne Figure 5b; Element 112: Col 6:66-7:2).  

Claim 8: Hoehne teaches the system of claim 7, wherein the gaming device controller is further configured to alternate the state of the one or more unselected gaming devices within the geographical range to 22the game session available state responsive to the gaming device controller alternating the state of selected gaming device to the game session deactivation state and the preset criteria being satisfied (Hoehne Figure 5b; Element 110).  


Claim 10: Hoehne teaches the system of claim 1, wherein the pre-game session activity comprises receiving a signal indicative of establishing credit on the selected gaming device (Hoehne Col 5:31-46).

Claim 11: Hoehne teaches the system of claim 1, wherein the pre-game session activity comprises a detection of physical contact with a user interface on the selected gaming device(-including payer tracking interface- Hoehne Col 5:31-46).
.  
Claim 12: Hoehne teaches a system for monitoring and controlling one or more gaming devices on a gaming floor, the system comprising: 
one or more gaming devices positioned on the gaming floor, wherein the gaming devices are interconnected by a network(Hoehne Figures 1, 4; Col 3:7-35); and 
a gaming device controller, including one or more data processors and a data communication device, the gaming device controller being interconnected with the one or more gaming devices and a data storage device by the network(Hoehne Figures 1, 3;), the data storage device storing a map of the gaming floor with an identification of each gaming device and the position of the one or more gaming devices on the gaming floor(Hoehne Figures 1, 3; Col 5:47-6:4),
 Hoehne Figures 4, 5A-5B; Col 5:31-46; 6:46-7:37), 
wherein the gaming device controller is configured to alternate the state of the one or more gaming devices at least between the game session available state and the game session deactivation state (Hoehne Figures 4, 5A-5B; Col 5:31-46, 6:5-29; 6:46-7:37), 
23wherein the game session available state enables a user-initiated activation of a game session on the one or more gaming devices and the game session deactivation state disables the one or more gaming devices for the user-initiated activation of a game session(Hoehne Figures 4, 5A-5B; Col 5:31-46, 6:5-29; 6:46-7:37),
wherein responsive to the gaming device controller detecting the pre-game session activity on a selected gaming device of the one or more gaming devices in the game session available state, the gaming device controller enabling the selected gaming device for a game session responsive to a determination based on the map that the selected gaming device and a one or more unselected gaming devices satisfy a preset criteria comprising a geographical range of the one or more unselected gaming devices relative to the Hoehne Figures 4, 5A-5B; Col 5:24-6:28).  and determines the location of an alternative gaming device based on the map (Hoehne Figure 4; Col 6:35-45), the alternative gaming device being the one or more gaming devices in the game session available state having the same game identification as the one or more unselected gaming devices(-As modified below- Hoehne Figure 4; Col 1:40-50, 4:5-28 6:29-45).
Hoehne teaches the invention including that particular game types are presented on gaming devices and providing the players with displayed instructions directing players to gaming devices based on the identification of gaming devices as being unselected and available for play (Hoehne Figure 4; Col 1:40-50, 4:5-28 6:29-45).  While the prior art of Hoehne does not explicitly state that the unselected and available gaming devices of Hoehne are designated as “alternative gaming devce” includes gaming devices with the same game identification as the unselected gaming device it would have been obvious to one of ordinary skill in the art before the earliest effective fling date of the claimed invention to have included this indication of game identification with the available gaming devices of Hoehne in order to provide the expected and predictable result of efficiently directing players to the available game types they desire to play and therewith avoiding players excessively moving about the gaming floor in Hoehne Abstract)


Claim 13: Hoehne teaches the system of claim 12, wherein responsive to the preset criteria being satisfied, the gaming device controller actuating a visual indication of the game session deactivation state on a display device associated with the one or more unselected gaming devices within the geographical range(Hoehne Figures 4, 5A-5B; Col 6:5-28).  

Claim 14: Hoehne teaches the system of claim 13, wherein the visual indication further comprises an alternative gaming device in the game session available state of the one or more unselected gaming devices(Hoehne Figures 4, 5A-5B; Col 1:40-50, 6:29-45).  

Claim 15: Hoehne teaches the system of claim 13, wherein the gaming device controller is further configured to alternate the state of the selected gaming device to the game session deactivation state responsive to the gaming device controller detecting the cessation of game session activity on the selected gaming device(Hoehne Figure 5b; Element 112: Col 6:66-7:2).  

Claim 16: Hoehne teaches the system of claim 15, wherein the gaming device controller is further configured to alternate the state of the one or more unselected gaming Hoehne Figure 5b; Element 110).  

Claim 18: Hoehne teaches a method for monitoring and controlling one or more gaming devices on a gaming floor in a casino having one or more gaming devices positioned on the gaming floor, wherein the gaming devices are interconnected by a network(Hoehne Figures 1, 4; Col 3:7-35), and a gaming device controller, including one or more data processors and a data communication device, the gaming device controller being interconnected with the one or more gaming devices and a data storage device by the network(Hoehne Figures 1, 3;), the data storage device storing a map of the gaming floor with an identification of each gaming device and the position of the one or more gaming devices on the gaming floor(Hoehne Figures 1, 3; Col 5:47-6:4), wherein the gaming device controller is configured to detect data transmissions generated by the one or more gaming devices, the transmissions being indicative of a game session activity, a pre-game session activity, a game session available state, a game session active state and a game session deactivation state(- monitored play, cleaning state, start/cessation of play, active/deactivation machine state- Hoehne Figures 4, 5A-5B; Col 5:31-46; 6:46-7:37), wherein the gaming device controller is configured to alternate the state of the one or more gaming devices at least between the game session available state and the game session deactivation Hoehne Figures 4, 5A-5B; Col 5:31-46, 6:5-29; 6:46-7:37), wherein the game session available state enables a user-initiated activation of a game session on the one or more gaming devices and the game session deactivation state disables the one or more gaming devices for the user-initiated activation of a game session(Hoehne Figures 4, 5A-5B; Col 5:31-46, 6:5-29; 6:46-7:37), the method comprising the steps of: 
a) responsive to the gaming device controller detecting pre-game session activity on a selected gaming device of the one or more gaming devices in the game session available state, the gaming device controller determining based on the map that the selected gaming device and a one or more unselected gaming devices satisfy a preset criteria(Hoehne Figures 4, 5A-5B; Col 5:24-6:4); 
b) the gaming device controller alternating the state of the one or more unselected gaming devices to the game session deactivation state responsive to the preset criteria being satisfied(Hoehne Figures 4, 5A-5B; Col 5:24-6:4); 
25c) the gaming device controller actuating a visual indication of the game session deactivation state on a display device associated with the one or more unselected gaming devices(Hoehne Figures 4, 5A-5B; Col 6:5-28); 
d) the gaming device controller alternating the state of the selected gaming device to the game session deactivation state responsive to the gaming device controller detecting the cessation of game session activity on the selected gaming device(Hoehne Figure 5b; Element 112: Col 6:66-7:2); and 
e) the gaming device controller alternating the state of the one or more unselected gaming devices to the game session available state responsive to the Hoehne Figure 5b; Element 110) and f) the gaming device controller determining the location of an alternative gaming device(Hoehne Figure 4; Col 6:35-45), the alternative gaming device being the one or more gaming devices in the game session available state having the same game identification as the one or more unselected gaming devices.(-As modified below- Hoehne Figure 4; Col 1:40-50, 4:5-28 6:29-45).
Hoehne teaches the invention including that particular game types are presented on gaming devices and providing the players with displayed instructions directing players to gaming devices based on the identification of gaming devices as being unselected and available for play (Hoehne Figure 4; Col 1:40-50, 4:5-28 6:29-45).  While the prior art of Hoehne does not explicitly state that the unselected and available gaming devices of Hoehne are designated as “alternative gaming devce” includes gaming devices with the same game identification as the unselected gaming device it would have been obvious to one of ordinary skill in the art before the earliest effective fling date of the claimed invention to have included this indication of game identification with the available gaming devices of Hoehne in order to provide the expected and predictable result of efficiently directing players to the available game types they desire to play and therewith avoiding players excessively moving about the gaming floor in a manner that would interfere and diminish the prior art intended effect of social distancing players( Hoehne Abstract)


Claim 19: Hoehne teaches the method of Claim 18, wherein the preset criteria comprises a geographical range of the one or more unselected gaming devices relative to the geographical location of the selected gaming device being in the game session available state or the game session deactivation state, wherein the gaming device controller alternates the state of only the one or more unselected gaming devices within the geographical range to the game session deactivation state responsive to the preset criteria being satisfied(Hoehne Figures 4, 5A-5B; Col 5:47-6:28).

Claim 20: Hoehne teaches the method of Claim 18, further comprising the step of the gaming device controller actuating a visual indication of a position on the gaming floor of the alternative gaming device on a display device associated with the one or more unselected gaming devices within the geographical range (Hoehne Figures 4, 5A-5B; Col 1:40-50, 6:29-45).

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoehne (US 11,024,116) as applied to at least claims 1-8, 10-16, and 18-20 and further in view of Arnone et al (US 20120322545)

Claims 9 and 17: Hoehne teaches the system including providing the deactivation  as cited herein above, and reservation of particular gaming devices (Hoehne Col Arnone Paragraph [0151]).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have utilized the elements of a date and a time when specifying a gaming machine reservation as taught Arnone in the gaming device reservation Hoehne in order to provide the expected and predictable result of enabling the reservations to be limited to fixed time periods ensuring that the gaming devices are usable outside the reservation times.

Response to Arguments
Applicant's arguments filed January 24th, 2022 have been fully considered but they are not persuasive. 
On pages 9-12 of the applicant’s remarks, the applicant presents, “Hoehne neither teaches nor discloses a gaming device controller determining an alternative gaming device on the gaming floor for the gaming devices in both the game session available state and having the same game identification as the one or more unselected gaming devices. In other words, Hoehne does not teach a gaming device controller enabled to find an active gaming device which is the same as the deactivated gaming devices.”  The applicant proposes that the argued features are either recited or incorporated through claim dependency in the pending claims and proposes that the same supports the allowability of the claimed invention over the prior art of record.

In view of the preceding the rejection of claims is respectfully maintained as presented herein above.

Conclusion
The following art is made of record and not relied upon is considered pertinent to applicant's disclosure:
Nguyen et al (US 2005/0255911) teaches player tracking interfaces and services on a gaming machine.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.E.M/
Examiner, Art Unit 3715
/DAVID L LEWIS/
Supervisory Patent Examiner, Art Unit 3715